In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-682V
                                          (Not to be published)

*************************
                            *
CHRISTINE PYNE,             *
                            *
                Petitioner, *                                             Filed: December 11, 2014
                            *
           v.               *
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                            *
*************************

Thomas P. Gallagher, Somers Point, NJ, for Petitioner.

Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

       On September 16, 2013, Christine Pyne filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 I issued a decision on May 22, 2014 denying
compensation for Petitioner. On December 10, 2014, the parties filed a stipulation regarding
attorneys’ fees and costs. The parties have stipulated that Petitioner’s counsel should receive a

1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.



2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
lump sum of $11,115.48, in the form of a check payable to Petitioner and Petitioner’s counsel.
This amount represents a sum to which Respondent does not object. In addition, in compliance
with General Order #9, Petitioner has represented that she did not personally incur any
reimbursable costs in proceeding on this petition.

        I approve the requested amount of attorneys’ fees and costs as reasonable. Accordingly,
an award of $11,115.48 shall be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel. In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
submitted motion.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2